                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANTONIO EL, et al.,                              Case No. 19-cv-06654-JCS
                                                        Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                  v.                                        APPLICATION TO PROCEED IN
                                   9
                                                                                            FORMA PAUPERIS SHOULD NOT BE
                                  10       U.S. DEPARTMENT OF STATE, et al.,                DENIED
                                                        Defendants.                         Re: Dkt. No. 2
                                  11

                                  12           Plaintiffs1 Antonio El (self-styled as a “Consulate General), Marie Mairiam Bijou Bayo El
Northern District of California
 United States District Court




                                  13   (self-styled as an “Ambassador”), Ali Bey, and Amirah White El filed this action against dozens

                                  14   of defendants, including the U.S. Department of State, the State of California, the Los Angeles

                                  15   County Superior Court, the Los Angeles County Sheriff’s Department, the Los Angeles County

                                  16   Probation Department, and several individuals, some of whom are public officials.

                                  17           Plaintiffs filed a single “short form” application to proceed in forma pauperis signed by

                                  18   Antonio El. See dkt. 2. The application indicates that Antonio El is employed “Federal Employer

                                  19   - 06143” but receives “$0.00” in both gross and take-home pay based on a pay period of “N/A,”

                                  20   that he has not received income from any other sources over the past twelve months, and that he

                                  21   has zero dollars in cash or in a bank account. Antonio El’s response to all other questions on the

                                  22   form is “N/A.” This form is somewhat self-contradictory in that it indicates Antonio El is

                                  23   employed but receives no pay, and also appears to be inconsistent with even the minimal costs for

                                  24   printing and postage that Plaintiffs presumably spent to file this action. The form is not sufficient

                                  25

                                  26   1
                                        A document captioned “Emergency Diplomatic Relations” states that Antonio El is “expressly
                                  27   not a ‘Plaintiff.’” Antonio El filed this action seeking relief from the Court. He is therefore a
                                       plaintiff, whether he wishes to be called one or not. The Court also notes that Antonio El lists
                                  28   himself as one of the “Plaintiff(s)” on the cover page (captioned “General Document”) of
                                       Plaintiffs’ filing.
                                   1   on its own to show that Antonio El is entitled to proceed in forma pauperis, much less that the

                                   2   other Plaintiffs are. As far as this Court is aware, every district court in the Ninth Circuit to

                                   3   consider the issue has held that all plaintiffs in a case must show that they are indigent before the

                                   4   filing fee will be waived. E.g., Martinez v. Lutz, No. 1:18-cv-00999-DAD-SKO, 2018 WL

                                   5   3924266, at *1 (E.D. Cal. Aug. 14, 2018); Goode v. California, No. 17cv736-WQH-KSC, 2017

                                   6   WL 11421540, at *1 (S.D. Cal. July 31, 2017); Wolde-Giorgis v. Dillard, No. CV 06-0289-PHX-

                                   7   MHM, 2006 WL 8440400, at *6 (D. Ariz. Sept. 29, 2006).

                                   8            Plaintiffs are therefore ORDERED TO SHOW CAUSE why their application to proceed in

                                   9   forma pauperis should not be denied, by filing a response no later than November 12, 2019.

                                  10   Plaintiffs should file one copy of the attached form for each plaintiff, for a total of four forms.

                                  11   Plaintiffs must answer each question on the form as instructed. If Plaintiffs in fact have no assets

                                  12   or income whatsoever, they should also file a brief statement explaining how they meet basic
Northern District of California
 United States District Court




                                  13   needs.

                                  14            If Plaintiffs do not file a response by November 12, 2019, the Court will deny their

                                  15   application. If the application is denied, the Court will provide Plaintiffs an opportunity to pay the

                                  16   filing fee, and if they fail to do so, the undersigned magistrate judge will recommend that the case

                                  17   be dismissed.

                                  18            IT IS SO ORDERED.

                                  19   Dated: October 21, 2019

                                  20                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  21                                                     Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
